Michigan Supreme Court
                                                                                           Lansing, Michigan




Syllabus
                                                                Chief Justice:         Justices:
                                                                Stephen J. Markman     Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
                                                                                       Richard H. Bernstein
                                                                                       Kurtis T. Wilder
                                                                                       Elizabeth T. Clement
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Kathryn L. Loomis



                                                PEOPLE v LEWIS

               Docket No. 156092. Decided December 27, 2018.

               Robert D. Lewis was convicted in the Macomb Circuit Court of one count of first-degree
       criminal sexual conduct, MCL 750.520b, and five counts of second-degree criminal sexual
       conduct, MCL 750.520c, for sexually assaulting his live-in girlfriend’s daughters. The court,
       Richard L. Caretti, J., sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to
       25 to 50 years’ imprisonment for the first-degree criminal sexual conduct conviction and to 200
       to 360 months’ imprisonment for the second-degree criminal sexual conduct convictions. The
       court also assessed $4,500 in costs and fees, representing $3,625 for attorney fees and $875 as a
       separate judgment. Defendant appealed, challenging his convictions and the amount of attorney
       fees assessed against him. The Court of Appeals affirmed defendant’s convictions and sentences
       in an unpublished per curiam opinion, issued May 18, 2018 (Docket No. 331513), holding that
       the trial court properly awarded attorney fees without making findings of fact regarding the
       award of attorney fees because the language of MCL 769.1k(1)(b)(iii) and (iv) of the Code of
       Criminal Procedure, MCL 760.1 et seq., was clear such that a separate calculation of costs was
       not required. Defendant sought leave to appeal in the Supreme Court.

              In a unanimous per curiam opinion, the Supreme Court, in lieu of granting leave to
       appeal and without hearing oral argument, held:

               MCL 769.1k(1)(b)(iii) provides, in pertinent part, that if a court determines after a
       hearing or trial that the defendant is guilty, the court may impose any costs reasonably related to
       the actual costs incurred by the trial court without separately calculating those costs involved in
       the particular case. MCL 769.1k(1)(b)(iv) provides, in pertinent part, that if a court determines
       after a hearing or trial that the defendant is guilty, the court may impose the expenses of
       providing legal assistance to the defendant. The inclusion of the language “without separately
       calculating those costs involved in the particular case” under Subparagraph (iii) evidenced the
       Legislature’s intent that the provision apply only to that subparagraph. Inclusion of average-
       costs language in Subparagraph (iii)—rather than the Subdivision (b) umbrella—further
       suggested that the Legislature intended to create an exception to the default rule of
       Subdivision (b); if the exception permits costs without separate calculation, then logically the
       default rule must require that costs be separately calculated for the particular case. Moreover,
       MCL 769.1k(1)(b)(iii) does not include attorney fees in its list of the kinds of costs that do not
       have to be separately calculated for the particular defendant; although this list is nonexclusive,
the costs of providing legal assistance to a defendant are logically distinguishable from the costs
enumerated in Subparagraph (iii), in part because to include legal-assistance costs among
Subparagraph (iii) costs would be to render Subparagraph (iv) surplusage. Moreover, the costs
laid out under Subparagraph (iii) are all fairly standard expenses for a court’s operations, tend
not to vary significantly by case, and are not affected by any particular case; in contrast, attorney
fees can vary greatly among defendants depending on a variety of circumstances, such as the
nature and number of criminal charges.

        Part V of the Court of Appeals’ opinion reversed; case remanded to the trial court for that
court to support its findings regarding the cost of providing legal assistance to defendant.




                                     ©2018 State of Michigan
                                                                       Michigan Supreme Court
                                                                             Lansing, Michigan



OPINION
                                                    Chief Justice:           Justices:
                                                    Stephen J. Markman       Brian K. Zahra
                                                                             Bridget M. McCormack
                                                                             David F. Viviano
                                                                             Richard H. Bernstein
                                                                             Kurtis T. Wilder
                                                                             Elizabeth T. Clement

                                                                 FILED December 27, 2018



                           STATE OF MICHIGAN

                                    SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

 v                                                              No. 156092

 ROBERT DESHAWN LEWIS,

              Defendant-Appellant.


BEFORE THE ENTIRE BENCH

PER CURIAM.
      At issue is whether a sentencing court may impose attorney fees upon a defendant

under MCL 769.1k(1)(b)(iv) of the Code of Criminal Procedure, MCL 760.1 et seq.,

without first making findings of fact in support of that amount. To answer that question,

we must determine whether the language of MCL 769.1k(1)(b)(iii), which gives trial courts

the authority to assess costs without “separately calculating those costs involved in the

particular case,” applies to the attorney-fee provision in Subparagraph (iv), which
authorizes the imposition of expenses for legal assistance to a defendant. We conclude that

it does not. Accordingly, we reverse Part V of the Court of Appeals’ opinion and remand

to the trial court for that court to support its findings related to the cost of providing legal

assistance to defendant.

                       I. FACTS AND PROCEDURAL HISTORY

       In December 2015, defendant was convicted of one count of first-degree criminal

sexual conduct, MCL 750.520b, and five counts of second-degree criminal sexual conduct,

MCL 750.520c, for sexually assaulting his live-in girlfriend’s daughters. The trial court

sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to 25 to 50 years’

imprisonment for the first-degree criminal sexual conduct conviction and to 200 to 360

months’ imprisonment for the second-degree criminal sexual conduct convictions. The

trial court also assessed $4,500 in costs and fees, representing $3,625 for attorney fees and

$875 as a separate judgment.

       Defendant appealed, challenging his convictions on several grounds, but pertinent

to this appeal, he challenged the amount of attorney fees assessed against him. The Court

of Appeals affirmed his convictions and sentences in an unpublished per curiam opinion,

holding that the “trial court’s award of $4,500 in defense costs, without making findings

of fact as to the award of attorney fees, was proper.” People v Lewis, unpublished per

curiam opinion of the Court of Appeals, issued May 18, 2017 (Docket No. 331513), p 6.

The Court of Appeals reasoned that the language of MCL 769.1k(1)(b)(iii) and (iv) was

clear such that a separate calculation of costs was not required—including the expense of

providing defendant with legal assistance. Id.




                                               2
                               II. STANDARD OF REVIEW

       Questions of statutory interpretation are reviewed de novo. People v Gardner, 482

Mich 41, 46; 753 NW2d 78 (2008).

                   III. LEGAL BACKGROUND AND APPLICATION

       “When construing a statute, our primary goal is ‘to ascertain and give effect to the

intent of the Legislature.’ ” People v Phillips, 469 Mich 390, 395; 666 NW2d 657 (2003),

quoting People v Pasha, 466 Mich 378, 382; 645 NW2d 275 (2002). “When a court

interprets a statute, it first looks to its ‘plain language, which provides the most reliable

evidence of intent.’ ” People v McFall, 309 Mich App 377, 384; 873 NW2d 112 (2015),

quoting People v McKinley, 496 Mich 410, 415; 852 NW2d 770 (2014). If the statute’s

language is clear and unambiguous, then judicial construction is inappropriate and the

statute must be enforced as written. McKinley, 496 Mich at 415. A necessary corollary of

this principle is that a “ ‘court may read nothing into an unambiguous statute that is not

within the manifest intent of the Legislature as derived from the words of the statute

itself.’ ” Phillips, 469 Mich at 395, quoting Roberts v Mecosta Co Gen Hosp, 466 Mich

57, 63; 642 NW2d 663 (2002). Furthermore, when the Legislature includes language in

one part of a statute that it omits in another, it is assumed that the omission was intentional.

McFall, 309 Mich App at 385-386.

       MCL 769.1k(1)(b)(iii) and (iv) provide, in pertinent part:

              (1) If a defendant enters a plea of guilty or nolo contendere or if the
       court determines after a hearing or trial that the defendant is guilty, both of
       the following apply at the time of the sentencing or at the time entry of
       judgment of guilt is deferred by statute or sentencing is delayed by statute:

                                            * * *



                                               3
              (b) The court may impose any or all of the following:

                                            * * *

              (iii) . . . any costs reasonably related to the actual costs incurred by the
       trial court without separately calculating those costs involved in the
       particular case . . .

                                            * * *

              (iv) The expenses of providing legal assistance to the defendant.

       The instant issue previously appeared before the Court of Appeals in People v Duke,

unpublished per curiam opinion of the Court of Appeals, issued April 12, 2016 (Docket

No. 325473). That panel held that the trial court was required to establish the cost of legal

representation for the specific defendant when assessing attorney fees pursuant to MCL

769.1k(1)(b)(iv). Id. at 2. The panel explained:

       [W]hile language in MCL 769.1k(1)(b)(iii) authorizes the trial court to assess
       costs without separately calculating the costs for the particular case, the
       attorney fee provision in MCL 769.1k(1)(b)(iv) does not include that same
       language. Compare MCL 769.1k(1)(b)(iii) (“any cost reasonably related to
       the actual costs incurred by the trial court without separately calculating
       those costs involved in the particular case . . . .” (emphasis added)), with
       MCL 769.1k[(1)(b)](iv) (“[t]he expenses of providing legal assistance to the
       defendant.” (emphasis added)). When the legislature includes language in
       one part of a statute that it omits in another, it is assumed that the omission
       was intentional. People v McFall, 309 Mich App 377; 873 NW2d 112
       (2015), quoting People v Peltola, 489 Mich 174, 185; 803 NW2d 140 (2011).
       Thus, the trial court must establish the cost of providing legal services to the
       specific defendant at issue when assessing attorney fees under MCL
       769.1k(1)(b)(iv). [Duke, unpub op at 2.]

       We agree that the inclusion of the language “without separately calculating those

costs involved in the particular case” under Subparagraph (iii) evidences the Legislature’s

intent that the provision apply only to that subparagraph. Inclusion of average-costs

language in Subparagraph (iii)—rather than the Subdivision (b) umbrella—further


                                               4
suggests that the Legislature intended to create an exception to the default rule of

Subdivision (b); if the exception permits costs without separate calculation, then logically

the default rule must require that costs be separately calculated for the particular case.

Moreover, MCL 769.1k(1)(b)(iii) does not include attorney fees in its list of the kinds of

costs that do not have to be separately calculated for the particular defendant, namely:

“[s]alaries and benefits for relevant court personnel,” “[g]oods and services necessary for

the operation of the court,” and “[n]ecessary expenses for the operation and maintenance

of court buildings and facilities.” Although this list is nonexclusive, the costs of providing

legal assistance to a defendant are logically distinguishable from the costs enumerated in

Subparagraph (iii), in part because to include legal-assistance costs among Subparagraph

(iii) costs would be to render Subparagraph (iv) surplusage. See People v McGraw, 484

Mich 120, 126; 771 NW2d 655 (2009) (“In interpreting a statute, we avoid a construction

that would render part of the statute surplusage or nugatory.”). Moreover, the costs laid

out under Subparagraph (iii) are all fairly standard expenses for a court’s operations, tend

not to vary significantly by case, and are not affected by any particular case. In contrast,

attorney fees can vary greatly among defendants depending on a variety of circumstances,

such as the nature and number of the criminal charges.

                                    IV. CONCLUSION

       For the foregoing reasons, we conclude that the trial court was required to determine

the cost of providing legal assistance to defendant pursuant to MCL 769.1k(1)(b)(iv). The

Court of Appeals erred by holding otherwise. For this reason, we reverse Part V of the




                                              5
Court of Appeals’ opinion and remand to the trial court for that court to support its findings

regarding the cost of legal assistance provided to defendant.


                                                         Stephen J. Markman
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano
                                                         Richard H. Bernstein
                                                         Kurtis T. Wilder
                                                         Elizabeth T. Clement




                                              6